Case 21-02837   Doc 7-2   Filed 03/08/21 Entered 03/08/21 16:14:16   Desc Exhibit
                                   Page 1 of 22
Case 21-02837   Doc 7-2   Filed 03/08/21 Entered 03/08/21 16:14:16   Desc Exhibit
                                   Page 2 of 22
Case 21-02837   Doc 7-2   Filed 03/08/21 Entered 03/08/21 16:14:16   Desc Exhibit
                                   Page 3 of 22
Case 21-02837   Doc 7-2   Filed 03/08/21 Entered 03/08/21 16:14:16   Desc Exhibit
                                   Page 4 of 22
Case 21-02837   Doc 7-2   Filed 03/08/21 Entered 03/08/21 16:14:16   Desc Exhibit
                                   Page 5 of 22
Case 21-02837   Doc 7-2   Filed 03/08/21 Entered 03/08/21 16:14:16   Desc Exhibit
                                   Page 6 of 22
Case 21-02837   Doc 7-2   Filed 03/08/21 Entered 03/08/21 16:14:16   Desc Exhibit
                                   Page 7 of 22
Case 21-02837   Doc 7-2   Filed 03/08/21 Entered 03/08/21 16:14:16   Desc Exhibit
                                   Page 8 of 22
Case 21-02837   Doc 7-2   Filed 03/08/21 Entered 03/08/21 16:14:16   Desc Exhibit
                                   Page 9 of 22
Case 21-02837   Doc 7-2   Filed 03/08/21 Entered 03/08/21 16:14:16   Desc Exhibit
                                  Page 10 of 22
Case 21-02837   Doc 7-2   Filed 03/08/21 Entered 03/08/21 16:14:16   Desc Exhibit
                                  Page 11 of 22
Case 21-02837   Doc 7-2   Filed 03/08/21 Entered 03/08/21 16:14:16   Desc Exhibit
                                  Page 12 of 22
Case 21-02837   Doc 7-2   Filed 03/08/21 Entered 03/08/21 16:14:16   Desc Exhibit
                                  Page 13 of 22
Case 21-02837   Doc 7-2   Filed 03/08/21 Entered 03/08/21 16:14:16   Desc Exhibit
                                  Page 14 of 22
Case 21-02837   Doc 7-2   Filed 03/08/21 Entered 03/08/21 16:14:16   Desc Exhibit
                                  Page 15 of 22
Case 21-02837   Doc 7-2   Filed 03/08/21 Entered 03/08/21 16:14:16   Desc Exhibit
                                  Page 16 of 22
Case 21-02837   Doc 7-2   Filed 03/08/21 Entered 03/08/21 16:14:16   Desc Exhibit
                                  Page 17 of 22
Case 21-02837   Doc 7-2   Filed 03/08/21 Entered 03/08/21 16:14:16   Desc Exhibit
                                  Page 18 of 22
Case 21-02837   Doc 7-2   Filed 03/08/21 Entered 03/08/21 16:14:16   Desc Exhibit
                                  Page 19 of 22
Case 21-02837   Doc 7-2   Filed 03/08/21 Entered 03/08/21 16:14:16   Desc Exhibit
                                  Page 20 of 22
Case 21-02837   Doc 7-2   Filed 03/08/21 Entered 03/08/21 16:14:16   Desc Exhibit
                                  Page 21 of 22
Case 21-02837   Doc 7-2   Filed 03/08/21 Entered 03/08/21 16:14:16   Desc Exhibit
                                  Page 22 of 22
